            Case 5:18-cr-00227-SLP Document 39 Filed 12/05/18 Page 1 of 7



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                  )
                                           )
                     Plaintiff,            )
                                           )
v.                                         )              Case No. CR-18-227-SLP
                                           )
JOSEPH MALDONADO-PASSAGE,                  )
                                           )
                     Defendant.            )



               MOTION TO DISMISS COUNTS AS MULTIPLICITOUS
                          AND BRIEF IN SUPPORT
       Defendant, Joseph Maldonado-Passage, submits this motion and brief containing

arguments and authority in support of the dismissal of either Count 1 or Count 2 of the
Superseding Indictment filed November 7, 2018. Counts 1 and 2 of the Superseding
Indictment are multiplicitous and Mr. Maldonado-Passage potentially faces multiple

punishments for acts that constitute one criminal offense. The government should be
required to elect on which of Counts 1 or 2 it intends to proceed to trial.

                                           FACTS
       1)      On November 7, 2018, Mr. Maldonado-Passage was charged in a 21 count

Superseding Indictment returned by the federal grand jury. Mr. Maldonado-Passage is
charged in Counts 1 and 2 with “murder-for-hire,” violations of 18 U.S.C. §1958(a), Counts
3 through 11, misdemeanor violations of the Endangered Species Act, 16 U.S.C. §1538(a)(1),

and Counts 12 through 21, felony violations of the Lacey Act, 16 U.S.C. §3372(d)(2),
alleging falsification of records pertaining to the transportation and/or sale of wildlife;
       2)      Count 1 of the Superseding Indictment alleges Mr. Maldonado-Passage caused

another person to travel in interstate commerce and used or caused to be used facilities of
interstate commerce with the intent that the murder of C.B. be committed. Count 2 of the
            Case 5:18-cr-00227-SLP Document 39 Filed 12/05/18 Page 2 of 7



Superseding Indictment alleges Mr. Maldonado-Passage used or caused to be used facilities
of interstate commerce with the intent that the murder of C.B. be committed;

       3)      The discovery material reflects an ongoing investigation by agents with the
Department of the Interior U.S. Fish and Wildlife Service into violations of the Endangered

Species Act and the Lacey Act beginning in 2015. The case agent’s grand jury testimony
suggests law enforcement became aware of threats toward C.B. as early as late 2016. Further
investigation revealed Mr. Maldonado-Passage’s numerous posts on social media and
internet videos wishing harm to come to C.B;

       4)      During the course of the investigation information came to an agent’s attention
suggesting Mr. Maldonado-Passage may be trying to hire someone to murder the person

identified as C.B. in Counts 1 and 2. In August of 2017, the person identified as Individual

2 in Count 2 of the Superseding Indictment was contacted by the case agent. On September
14, 2017, Individual 2 informed the agent that Mr. Maldonado-Passage asked him several

times if he could find someone to kill C.B., the most recent inquiry being in July 2017.

Individual 2 advised the case agent he could introduce someone in law enforcement to Mr.
Maldonado-Passage to further a murder for hire investigation;

       5)      As part of Individual 2's efforts, on September 29, 2017, Individual 2 met with
Mr. Maldonado-Passage. Individual 2 advised Mr. Maldonado-Passage one of “his guys”
had recently been released from jail and needed cash, intimating that he could take care of

C.B. for a price. Individual 2 testified at the grand jury these statements were made to Mr.
Maldonado-Passage with the intention of introducing an undercover agent to him for the
purpose of furthering a murder for hire investigation;

       6)      Simultaneous to continued efforts to introduce an undercover agent to Mr.
Maldonado-Passage as a potential hit man, Individual 2, in or about early November 2017,

                                              2
            Case 5:18-cr-00227-SLP Document 39 Filed 12/05/18 Page 3 of 7



was seeking and providing information about alleged efforts to have the person identified as
Individual 1 in Count 1 of the Superseding Indictment kill C.B.;

       7)       Individual 1 was a long time associate of Jeff Lowe, the new owner of the park.
Jeff Lowe began actively cooperating with the case agent in this matter. It is not clear from

the discovery material produced to date when that cooperation began. There appears to be
some relationship between Individual 2 and Jeff Lowe prior to the events alleged in Counts
1 and 2;
       8)       Individual 2 repeatedly contacted Mr. Maldonado-Passage for the express

purpose of persuading him to abandon perceived plans to have Individual 1 kill C.B. and
instead use “his guy.” Individual 2 touted “his guy” as more reliable and capable of getting

the job done;

       9)       In spite of the government’s allegations in paragraphs 20 through 24 of the
Superseding Indictment, nothing developed from the allegation that Individual 1 would

commit the murder of C.B.. In fact, the case agent’s grand jury testimony was that Individual

1 had told Individual 2 he “wasn’t doing it anymore and he was just going back to South
Carolina to be with his family.” That is indeed what happened;

       10)      Unsatisfied that the plot to kill C.B. seemed to have ended, Individual 2 and
the case agent continued their efforts to get Mr. Maldonado-Passage to further the plot to kill
C.B. using an undercover agent as the hit man. Efforts to engage Mr. Maldonado-Passage

to further the plot using the undercover agent continued through December 2018 into March
2018. The plot to kill C.B., as extended by the government’s efforts, fizzled as Mr.
Maldonado-Passage never entered into a promise or agreement to engage the undercover

agent in a plot to kill C.B..



                                               3
          Case 5:18-cr-00227-SLP Document 39 Filed 12/05/18 Page 4 of 7



                                  LAW AND ARGUMENT

        “Multiplicity refers to multiple counts of an indictment which cover the same criminal

behavior.” United States v. Johnson, 130 F.3d 1420, 1424 (10th Cir.1997).
        The test for multiplicity “is whether the individual acts [alleged in the counts
        at issue] are prohibited, or the course of [conduct] which they constitute.”
        [United States v. Graham, 305 F.3d 1094, 1100 (10th Cir.2002)] (internal
        quotation marks omitted). “If the former, then each act is punishable
        separately. If the latter, there can be but one penalty.” Id. (internal quotation
        marks omitted).
United States v. McCullough, 457 F.3d 1150, 1162 (10th Cir. 2006).
        The statutory language governing the offenses charged must be examined to determine

the unit of prosecution provided by the statute. See United States v. Jackson, 736 F.3d 953,
956 (10th Cir. 2013). Section 1958(a) of Title 18, United States Code, provides in pertinent

part:

        (a) Whoever travels in or causes another . . . to travel in interstate . . .
        commerce, or uses or causes another . . . to use . . . any facility of interstate .
        . . commerce, with intent that a murder be committed in violation of the laws
        of any State . . . as consideration for the receipt of, or as consideration for a
        promise or agreement to pay, anything of pecuniary value, . . . .
is guilty of an offense against the laws of the United States.
        The gravamen of the offense defined by §1958(a) is the plot to kill another person.

Thus, the unit of prosecution is a single plot to murder a single individual. United States v.

Gordon, 875 F.3d 26 (1st Cir. 2017). Taking the anticipated evidence in the light most
favorable to the government, at best the government’s evidence supports a single charge of
violating 18 U.S.C. §1958(a). There is at best but a single plot to murder a single individual.

        In the light most favorable to the government, the evidence reflects that law
enforcement became aware of Mr. Maldonado-Passage’s extreme dislike for C.B. as early
as 2015. Aided by Individual 2, law enforcement sought to engage Mr. Maldonado-Passage

in an agreement to hire a hit man to kill C.B. in September 2017. During the course of the
                                                4
         Case 5:18-cr-00227-SLP Document 39 Filed 12/05/18 Page 5 of 7



efforts to get Mr. Maldonado-Passage to enter into an agreement with an undercover agent
it was learned that another individual had supposedly been contacted about killing C.B.. That

person is identified as Individual 1 in Count 1 of the Superseding Indictment, the long time
associate of Jeff Lowe who also cooperated with the government agent.

       Acting on behalf of law enforcement, Individual 2 on numerous occasions sought to
persuade Mr. Maldonado-Passage to use “his guy” instead of Individual 1. In effect, the
government sought to substitute their undercover agent as the “hit man.” When Individual
1 apparently was completely out of the picture, in December 2017 the government stepped

up efforts to continue the plot to kill C.B. by contacting Mr. Maldonado-Passage on
numerous occasions. Those contacts continued for several months, to no avail.

       In the light most favorable to the government, the evidence shows but a single plot to

kill C.B.. Initially, the plot involved efforts by the government to have Mr. Maldonado-
Passage enter into an agreement with an undercover agent to kill C.B.. When the

government became aware Individual 1 had supposedly been engaged by Mr. Maldonado-

Passage to kill C.B., the government efforted to convince Mr. Maldonado-Passage to use
their “guy” instead. Those efforts to get Mr. Maldonado-Passage to use their “guy”

continued unabated after Individual 1 was no longer part of the plot.
       The Superseding Indictment in this case reflects Counts 1 and 2 charge a single
violation of 18 U.S.C. §1958(a). As a result, charging one act in multiple counts results in

the charges being multiplicitous. A motion to dismiss should be granted if the government
has artificially separated a single, continuous event through its charging practices.

                                      CONCLUSION
       Mr. Maldonado-Passage recognizes it is within the discretion of the court to require
the government to elect between multiplicitous counts before trial. Johnson, 130 F.3d at

                                              5
         Case 5:18-cr-00227-SLP Document 39 Filed 12/05/18 Page 6 of 7



1426. Where, as in this case, it is obvious that the defendant will be prejudiced by allowing
the government to proceed to trial on multiplicitous charges, the Court should require an

election. This is not a case where two separate firearm charges arising from the possession
of a single firearm have been charged. See, e.g., Johnson. This is a case in which the

government has charged two “murder for hire” counts. The indication to the jury that these
matters are separate events is highly prejudicial.
       The risk of a trial court not requiring pretrial election is that it “may falsely
       suggest to a jury that a defendant has committed not one but several crimes.”
       United States v. Duncan, 850 F.2d 1104, 1108 n. 4 (6th Cir.1988); see also
       United States v. Marquardt, 786 F.2d 771, 778 (7th Cir.1986) (multiple
       indictments create the impression of more criminal activity than in fact
       occurred). “Once such a message is conveyed to the jury, the risk increases that
       the jury will be diverted from a careful analysis of the conduct at issue,” and
       will reach a compromise verdict or assume the defendant is guilty on at least
       some of the charges. United States v. Clarridge, 811 F.Supp. 697, 702
       (D.D.C.1992).
Johnson, 130 F.3d at 1426.
       For the forgoing reasons, Mr. Maldonado-Passage requests the Court direct the United

States Attorney to elect on which of Counts 1 or 2 it intends to proceed to trial.
                                    Respectfully submitted,


                                    s/ William P. Earley
                                    WILLIAM P. EARLEY
                                    Bar Number 11293
                                    KYLE E. WACKENHEIM
                                    Bar Number 30760
                                    ASSISTANT FEDERAL PUBLIC DEFENDERS
                                    SUITE 109, 215 DEAN A. McGEE AVENUE
                                    OKLAHOMA CITY, OKLAHOMA 73102
                                    (405)609-5930 FAX (405) 609-5932
                                    E-mail william.earley@fd.org




                                              6
         Case 5:18-cr-00227-SLP Document 39 Filed 12/05/18 Page 7 of 7



                              CERTIFICATE OF SERVICE
        I hereby certify that on this the 5th day of December, 2018, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic filing to the following ECF registrants: Amanda Green and Charles
Brown, Assistant United States Attorneys.

                                    s/ William P. Earley
                                    WILLIAM P. EARLEY




                                               7
